[1] In the court below respondents made a motion to strike out certain portions of an answer filed by appellants, which motion was granted. Appellants made a motion to vacate and set aside the foregoing order and another motion for an order giving them leave to file an amended answer. Both of the latter motions were denied. They have filed a notice of appeal in which they attempt to appeal from the foregoing orders. No judgment has been rendered in the court below.
Section 963 of the Code of Civil Procedure provides when an appeal may be taken. By the terms of this section no right of appeal is given from orders such as those of which appellants complain. These orders are not appealable. (California PortlandCement Co. v. Boone, 181 Cal. 35 [183 P. 447]; Cleland v.Walbridge, 78 Cal. 358 [20 P. 730]; Tedford v. San Diegoetc. Co., 79 Cal.App. 505 [249 P. 1093]; Cuddahy v.Gragg, 46 Cal.App. 578 [189 P. 721].) [2] "An attempt to appeal from a nonappealable order does not give this court jurisdiction or authority to review it." (Sherman v. StandardMines Co., 166 Cal. 524 [137 P. 249].)
It is ordered that the proceedings in this court be dismissed.
Barnard, P.J., and Jennings, J., concurred. *Page 597